Case 1:20-cv-02637-PKC Document 16 Filed 11/04/20 Page 1of3
Case 1:20-cv-02637-PKC Document 15-1 Filed 11/03/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Miguel Crespo

 

Plaintiff(s),
20 cy 2637 (PKC)
- against -
WEED

National Railroad Passenger Corporation, CIVIL CASE MANAGEMENT PLAN

etal. ; AND SCHEDULING ORDER
Defendant(s). :

This Civil Case Management Plan (the “Plan” “f Sha fed fla
26¢H(3), Fedo CiveP.

 

| ays comer -trnor conser conducting a. ther proceedings before a Masistrate-dudge,
Tia

including motions an "9.C. § 636(c). [Circle one} The parties are freet6 withhold
consent without adverse substantive consequences. [/fall parties consent, the Femaining paragraphs
need not be completed.|

2. This case{(is)

3. Amended pleadings may not be filed and additional parties may not be joined except with leave of the
Court. Any motion to anmreiid or to join additional parties shall be filed within /@_ days from the date
of this Order, [Absent exceptional circumstances, thirty (30) days.]

 

a al

is not) to be tried to a jury. [Circle Gne.|

 

4, nitial disclosures, pursuant to Rules 26(a}(1), Fed. R. Civ. P., shall be served not later than
Wa __da em-the-dateo s Order. 46 exceptional circumstances, fourteen (14) ddps.
5, All fact discovery shall be completed no later than February 5, 2021 . [A period not to

exceed 120 days (use an exact date), unless the Court finds that the case presents unique
complexities or other exceptional circumstances. ]

6. The parties are to conduct discovery in accordance with the Federal Rules of Civil Procedure and the
Local Rules of the Southern District of New York. The following interim deadlines (use exact dates)
may be extended by the written consent of all parties without application to the Court, provided that
all fact discovery is completed by the date set forth in paragraph 5 above:

Initial requests for production of documents to be served by September 17, 2020
Interrogatories to be served by September 17, 2020
Depositions to be completed by February 5, 2021

_ Requests to Admit to be served no later than January 6, 2021

Boop

 
10.

IL.

Case 1:20-cv-02637-PKC Document 16 Filed 11/04/20 Page 2 of 3
Case 1:20-cv-02637-PKC Document 15-1 Filed 11/03/20 Page 2 of 3

-3-

a. All expert discovery shall be completed no later than March 22, 2021.
[Absent exceptional circumstances, a date forty-five (45) days (use an exact daie) from the
date in paragraph 5, i.e. the completion of all fact discovery. ]

b. No later than thirty (30) days prior to the date in paragraph 5, i.e. the completion of all fact
discovery, the parties shall meet and confer on a schedule for expert disclosures, including
reports, production of underlying documents and depositions, provided that (i) expert report(s)
of the party with the burden of proof shall be due before those of the opposing party’s
expert(s); and (ii) all expert discovery shall be completed by the date set forth in paragraph

T(a).

All motions and applications shall be governed by the Court’s Individual Practices, including pre-
motion conference requirements, except that motions in limine may be made without a premotion
conference on the schedule set forth in paragraph 11. Pursuant to the authority of Rule 16(c)(2), Fed.
R. Civ. P., any motion for summary judgment will be deemed untimely unless a Pre-Motion Letter
relating thereto is filed no later than fourteen (14) days after the date set by the Court for the close of
fact discovery.

All counsel must meet face-to-face for at least one hour to discuss settlement within fourteen (14)
days after the close of fact discovery.

a. Counsel for the parties have discussed an informal exchange of information in aid of an early

settlement of this case and have agreed upon the following:
Arrest paperwork and officer disciplinary files

 

 

b. Counsel for the parties have discussed the use of the following alternate dispute resolution
mechanisms for use in this case: (i) a settlement conference before a Magistrate Judge; (11)
participation in the District’s Mediation Program; and/or (iii) retention of a privately retained
mediator. Counsel for the parties propose the following alternate dispute resolution
mechanism for this case: Mediation (already completed)

 

c. Counsel for the parties recommend that the alternate dispute resolution mechanism designated
in paragraph b, be employed at the following point in the case (e.g. within the next sixty days;
after the deposition of plaintiff is completed (specify date); after the close of fact discovery)
Already completed

 

d. The use of any alternative dispute resolution mechanism does not stay or modify any date in
this Order.

The Final Pretrial Submission Date is thirty (30) days after the close of fact and expert discovery
(whichever is later). By the Final Pretrial Submission Date, the parties shall submit a Joint Pretrial
Order prepared in accordance with the undersigned’s Individual Practices and Rule 26(a)(3), Fed. R.
Civ. P. Any motions in limine shall be filed after the close of discovery but sufficiently before the
Final Pretrial Submission Date to allow all briefing by all parties by the Final Pretrial Submission
date; the Pre-Motion Letter requirement is waived for any such motion in limine. If this action is to be
tried before a jury, proposed voir dire, jury instructions and verdict form shail also be filed by the

 

 
Case 1:20-cv-02637-PKC Document 16 Filed 11/04/20 Page 3 of 3
Case 1:20-cv-02637-PKC Document 15-1 Filed 11/03/20 Page 3 of 3

Je

Final Pretrial Submission Date. Counsel are required to meet and confer on a joint submission of
proposed jury instructions and verdict form, noting any points of disagreement in the joint submission.
Jury instructions may not be submitted after the Final Pretrial Submission Date, unless they meet the
standard of Rule 51(a)(2)(A), Fed. R. Civ. P. If the action is to be tried to the Court, all “Final Pretrial
Submissions (Non-Jury)” described in the Judge’s Individual Practices (at 6.D) shall be filed by the
Final Submission Date with the schedule for cach party’s submission to be agreed upon by the parties.

12. Counsel for the parties have conferred and their present best estimate of the length of trial is:
Five days

13. [Parties may include other provisions. See Rule 26(/)(3). |

eee ehh tl Ap gh te a aah al a a a EE at tl A ea ea a a a hl Al At a aaa at a te Dat a a a at

TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the Scheduling Order of this
Court in accordance with Rule 16(b), Fed. R. Civ. P.

14. [Other provisions included by Court.]

ica FED s

ee

15. The next Case Management Conference is scheduled for Feb ad Dat a (0'304, Mm.

This ORDER may not be modified or the dates herein extended, except by further Order of this Court for
good cause shown. Any application to modify or extend the dates herein (except as noted in paragraph 6)
shall be made in a written application in accordance with paragraph 1(C) of the Court’s Individual Practices
and shall be made no less than five (5) days prior to the expiration of the date sought to be extended.

LU lhe“

“ P. Kevin Castel
United States District Judge

 

Dated: New i “yy ork rs
77

 
